Name: Council Decision (EU) 2017/2284 of 11 December 2017 to provide support to States in the African, Asia-Pacific and Latin America and Caribbean regions to participate in the high-level fissile material cut-off treaty expert preparatory group consultative process
 Type: Decision
 Subject Matter: economic policy;  economic geography;  electrical and nuclear industries;  European construction;  defence;  Asia and Oceania;  international security;  international affairs
 Date Published: 2017-12-12

 12.12.2017 EN Official Journal of the European Union L 328/32 COUNCIL DECISION (EU) 2017/2284 of 11 December 2017 to provide support to States in the African, Asia-Pacific and Latin America and Caribbean regions to participate in the high-level fissile material cut-off treaty expert preparatory group consultative process THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28(1) thereof, Whereas: (1) On 12 December 2003, the European Council adopted the EU Strategy against the proliferation of Weapons of Mass Destruction (Strategy), Chapter II of which lists measures to be pursued for an effective multilateralism which is the cornerstone of the European strategy for combating proliferation of WMD. It states, inter alia, that the EU is committed to the multilateral treaty system, which provides the legal and normative basis for all non-proliferation efforts, and the EU policy is to pursue an international agreement on the prohibition of the production of fissile material for nuclear weapons or other nuclear explosive devices. (2) The EU is actively implementing the Strategy and giving effect to the measures listed in Chapter III thereof, in particular by releasing financial resources to support specific projects aimed at enhancing the multilateral non-proliferation system and multilateral confidence building measures. (3) On 8 December 2008, the Council adopted its conclusions and a document entitled New lines for action by the European Union in combating the proliferation of weapons of mass destruction and their delivery systems. The document states, inter alia, that the EU undertakes to continue and intensify action in favour of starting negotiations on FMCT. (4) The EU has persistently called for the immediate commencement and early conclusion of the negotiation of a Treaty banning the production of fissile material for nuclear weapons or other nuclear explosive devices, on the basis of document CD/1299 and the mandate contained therein. In the same vein the EU has been encouraging all members of the Conference on Disarmament (CD) to exert their utmost efforts to break the impasse in the CD and adopt a comprehensive and balanced programme of work that includes the immediate commencement of negotiations on a fissile material cut-off treaty (FMCT). (5) In 2013 the United Nations General Assembly (UNGA) adopted a resolution that established a Group of Governmental Experts (GGE) drawn from 25 states to make recommendations on possible aspects that would contribute to but not negotiate a treaty banning the production of fissile material for nuclear weapons or other nuclear explosive devices. The GGE submitted its report to the UNGA First (Disarmament) Committee in 2015. (6) In 2016 the United Nations General Assembly adopted Resolution 71/259, entitled Treaty banning the production of fissile material for nuclear weapons or other nuclear explosive devices. Resolution 71/259 requests the Secretary-General to establish a high-level FMCT expert preparatory group to consider and make recommendations on substantial elements of a future non-discriminatory, multilateral and internationally and effectively verifiable treaty banning the production of fissile material for nuclear weapons or other explosive devices. The high-level FMCT expert preparatory group will have a membership of 25 States, and will hold two Informal Consultative meetings open to all United Nations Member States to allow for the participation of all States in the FMCT process. It is expected that the work to be carried out by the Preparatory Group will lead to negotiations on this important issue in order to further advance nuclear disarmament and non-proliferation. (7) All EU Member States voted in favour of the 2016 UN General Assembly Resolution 71/259 on the FMCT, which was presented by Canada, Germany and the Netherlands. The resolution sets up an inclusive process by organizing informal consultative meetings with all UN Member States and the Chair of the high-level FMCTexpert preparatory group. Several EU Member States will participate in the work of the high-level expert preparatory group, whose mandate is to make recommendations on substantial elements for a future treaty, without prejudice to national positions in future negotiations. (8) The high-level FMCT expert preparatory group will make a practical contribution to nuclear disarmament and non-proliferation efforts. The Group of Governmental Experts (1) and two Secretary-General reports on this subject (2) have identified the complexity of the issue as well as topics that merit further analysis and consideration by UN Member States. The high-level FMCT expert preparatory group will report to the UN General Assembly at its 73rd session (2018). (9) More generally, fissile material (such as highly enriched uranium or plutonium) that can bring about an explosive fission chain reaction is an essential ingredient of nuclear weapons. The immediate commencement and early conclusion of the negotiation in the CD of a treaty banning the production of fissile material for nuclear weapons or other nuclear explosive devices has been a long standing priority for the EU. (10) A treaty banning the production of fissile material for nuclear weapons or other nuclear explosive devices would constitute an essential step towards creating the conditions for a world without nuclear weapons. The FMCT is considered to be a multilateral instrument to be negotiated in the nuclear disarmament field as a complement to the Nuclear Non-proliferation Treaty (NPT) and the Comprehensive Nuclear Test-ban Treaty (CTBT), HAS ADOPTED THIS DECISION: Article 1 1. In accordance with the EU Strategy, which sets the objective of upholding, implementing and strengthening the multilateral disarmament and non-proliferation treaties and agreements, the Union shall provide support to States in the African, the Asia-Pacific and the Latin America and Caribbean regions to participate in the high-level fissile material cut-off treaty expert preparatory group consultative process. 2. The projects providing support to States in the African, the Asia-Pacific and the Latin America and Caribbean regions to participate in the high-level FMCT expert preparatory group consultative process, corresponding to measures in line with the EU Strategy, shall consist of sub-regional workshops, expert meetings, substantive support activities provided to United Nations Member States, and the establishment of a repository of relevant information and publications. 3. The aim of the projects shall be:  the facilitation of dialogue at the regional level among States in the African, the Asia-Pacific and the Latin America and Caribbean regions;  the development of a sense of ownership of the issue among States in these regions;  the identification of the national needs and policy priorities of States in these regions;  the involvement of relevant regional organisations in the discussions on a treaty banning the production of fissile material for nuclear weapons or other nuclear explosive devices to be negotiated in the framework of the Conference on Disarmament;  the evaluation of the implications of the process at the regional level and of the role that relevant regional and international organization may play in that process;  the comparative analysis of the implications of the process for each region;  the facilitation of the transmission of knowledge between academia, civil society organisations and Member States relating to fissile materials. 4. A detailed description of the projects is set out in the Annex. Article 2 1. The High Representative (HR) shall be responsible for the implementation of this Decision. 2. The technical implementation of the projects referred to in Article 1(2) shall be carried out by the United Nations Office for Disarmament Affairs (UNODA) through its Geneva Branch and its Regional Disarmament Branch, the three regional centres for peace and disarmament in Africa (UNREC), Asia and the Pacific (UNRCPD) and Latin America and the Caribbean (UNLIREC). UNODA shall perform this task under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with UNODA. Article 3 1. The financial reference amount for the implementation of the projects referred to in Article 1(2) shall be EUR 1 220 880,51. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with UNODA for the reference amount upon adoption of this Council Decision. The agreement shall stipulate that UNODA is to ensure visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 1. The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by UNODA. Those reports shall form the basis for the evaluation carried out by the Council. 2. The Commission shall provide information on the financial aspects of the projects referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 36 months after the date of the conclusion of the financing agreement referred to in Article 3(3). However, it shall expire six months after its entry into force if no financing agreement has been concluded by that time. Done at Brussels, 11 December 2017. For the Council The President F. MOGHERINI (1) A/70/81, Report of the Group of Governmental Experts to make recommendations on possible aspects that could contribute to but not negotiate a treaty banning the production of fissile material for nuclear weapons or other nuclear explosive devices. (2) A/68/154, A/68/154/Add.1, A/71/140/Rev.1 and A/71/140/Rev.1/Add.1 ANNEX 1. OBJECTIVE There is a need for States to fully comprehend the implications of a future treaty and its relationship with regional instruments on nuclear weapons free zones, the Nuclear Non-Proliferation Treaty (NPT) and other instruments at an early stage in the process. Therefore the overall goal of the new Council Decision should be to provide funding to build a broad knowledge base on a treaty banning the production of fissile material for nuclear weapons or other nuclear explosive devices or a fissile material cut-off treaty (FMCT) among the international community, in order to ensure that all UN Member States are in a position to fully engage in the consultative process as well as in any future negotiations in the framework of the Conference on Disarmament on such a treaty. Engaging UN Member States at the regional level will complement the informal consultative meetings that will be held by the Chair of the high-level FMCT expert preparatory group in New York, and thereby enhance the quantitative and qualitative participation of States, and strengthen the inclusivity of future negotiation in the framework of the Conference on Disarmament of such a treaty. The organization of a series of (sub)regional workshops will allow the sharing of knowledge and information within regions, as well as across regions. The workshops will include a mix of technical briefings and discussions on the implications and relevance of these future treaties on existing regional arrangements. The technical briefings by relevant experts will elaborate on the substantive issues related to the FMCT while the discussions will lead the participants to considering the regional implications and relevance of an eventual treaty. The high-level FMCT expert preparatory group will report to the UN General Assembly at its 73rd session (2018). The General Assembly may decide to take further action on this issue. In order to support participation of UN Member States in the discussion on this issue the project will continue until the end of the regular session of the 74th session of the General Assembly (December 2019). The United Nations Office for Disarmament (UNODA), through its Geneva Branch and its Regional Disarmament Branch, which includes the United Nations Regional Centre for Peace and Disarmament (UNREC) in LomÃ ©, Togo, the United Nations Regional Centre for Peace, Disarmament and Development in Asia and the Pacific (UNRCPD) in Kathmandu, Nepal, and United Nations Regional Centre for Peace, Disarmament and Development in Latin America and the Caribbean (UNLIREC) in Lima, Peru, all have a long experience of lending support to States and fostering dialogue in their respective region on nuclear disarmament and non-proliferation issues. Experts will be drawn from several countries, on a broad geographical basis, from governments and regional organisations, as well as from civil society organisations, such as the International Panel on Fissile Materials (IPFM), the Verification Research, Training and Information Centre (VERTIC), the Institute for Security Studies (ISS), and academia. Target 16.8 of the UN Sustainable Development Goals recognizes the need: to broaden and strengthen the participation of developing countries in the institutions of global governance. Therefore, the activities envisaged under this project could be a contribution towards this goal. 2. ACTIVITIES 2.1. Objectives of the activities  To facilitate dialogue at the regional and sub-regional level among States in the African, the Asia-Pacific and the Latin American and Caribbean regions;  To involve relevant regional organisations in the discussions on an FMCT;  To develop a sense of ownership in a future FMCT among all States;  To facilitate the transmission and application of knowledge between academia, civil society organisations and Member States on issues relevant to banning the production of fissile material for nuclear weapons or other nuclear explosive devices. 2.2. Description of activities All activities will be organised by UNODA through its Geneva Branch and its Regional Disarmament Branch, including UNREC, based in LomÃ ©, Togo, by UNRCPD based in Kathmandu, Nepal, and by UNLIREC, based in Lima, Peru. (a) Sub-regional workshops in Africa, Asia and the Pacific and Latin America and the Caribbean UNODA will organise up to six sub-regional seminars in the African, the Asia-Pacific and the Latin America and Caribbean regions. UNODA will organise one or two two-day sub-regional seminars in each of the African, the Asia-Pacific and the Latin America and Caribbean regions. The sub-regional seminars will focus on their respective regions. The seminars will involve experts from the capitals of the countries of the respective sub-regions as well as high-level FMCT expert preparatory group, experts from the European Union, and from civil society and academia. These seminars will complement the open-ended informal consultative meetings conducted by the Chair of the high-level FMCT expert preparatory group in New York in accordance with United Nations General Assembly resolution 71/259 and will facilitate the involvement of experts from United Nations Member States at the capital in future FMCT negotiations. (b) Expert meetings with experts from regional organisations UNODA will organise three expert meetings with relevant regional organisations in the African, the Asia-Pacific and the Latin America and Caribbean regions, including ABACC, AFCONE, OPANAL and the ASEAN Regional Forum, to bring together members of the high-level FMCT expert preparatory group, experts from regional organisations and experts from civil society organisations, including the EU Non-Proliferation Consortium, VERTIC, IPFM, ISS, to prepare for future FMCT negotiations and to facilitate the contribution of regional expertise and experience into these negotiations. (c) Substantive support to Member States UNODA will respond to up to six requests for substantive support from Member States in the African, the Asia-Pacific and the Latin America Caribbean regions in follow up to the workshops, taking into account geographic balance. (d) Resource material repository and publication of outcomes For the duration of the project, UNODA will develop and maintain a dedicated website containing relevant resource material, to help States prepare for future FMCT and to serve as a resource repository for States, regional organisations, civil society organisations and researchers, and to facilitate cross-regional communication. UNODA will publish up to two UNODA Occasional Papers on the outcomes of the regional workshops and the expert meetings with regional organisations. 2.3. Impact of activities  The participation of States in the African, the Asia-Pacific and the Latin America and Caribbean regions in future FMCT negotiations will be facilitated;  Existing regional knowledge and expertise on banning the production of fissile material for nuclear weapons or other nuclear explosive devices will be brought to the negotiations of a future FMCT;  Relevant resource material will be made available to future negotiators and to experts from States, regional organisations, civil society organisations and academia. 3. PARTNERS FOR THE MEASURES  UN System: UNODA through its Geneva Branch and its Regional Disarmament Branch, which includes the three regional centres for peace and disarmament in Africa (UNREC), Asia and the Pacific (UNRCPD) and Latin America and the Caribbean (UNLIREC);  Regional and sub-regional Organizations: ABACC, AFCONE, OPANAL, ASEAN Regional Forum;  Non-governmental organisations: EU Non-Proliferation Consortium, VERTIC, IPFM, ISS. 4. INTERACTION WITH UNION EFFORTS Based on the regular feedback from UNODA on its activities, the Union may decide to complement those efforts through targeted diplomatic action aimed at raising awareness of the importance of overcoming the longstanding deadlock in the Conference on Disarmament and the importance of the immediate commencement and early conclusion of the negotiation in the Conference on Disarmament of a Treaty banning the production of fissile material for nuclear weapons or other nuclear explosive devices (FMCT), on the basis of document CD/1299 and the mandate contained therein. 5. BENEFICIARIES OF THE ACTIVITIES  States in the Africa, the Asia-Pacific and the Latin America and Caribbean regions;  Members of the high-level FMCT expert preparatory group;  Group of Governmental Experts on Nuclear Disarmament Verification;  Civil society organisations in the African, the Asia-Pacific and the Latin America and Caribbean regions working on nuclear disarmament and non-proliferation. 6. VENUE The sub-regional seminars will be organised either at the location of the regional centres or at a location with a United Nations regional office in the respective sub-region, in order to facilitate the participation of national experts coming from the capitals. The expert meetings will be held at the location of the regional organisations or the location of the regional centres. Substantive support to Member States will be provided in the capitals. 7. DURATION The total estimated duration of the project is 36 months.